IN THE SUPREME COURT OF THE STATE OF NEVADA


                WILLIAM MOORE, INDIVIDUALLY;                             No. 83264
                BRIAN LAKE, INDIVIDUALLY; AND
                PANEL-IT BUILDING SYSTEMS, LLC,
                Appellants,                                                  FL
                vs.                                                          SEP 1 5 2022
                ROBERT WHITE, INDIVIDUALLY,
                Respondent.

                                        ORDER OF AFFIRMANCE
                             This is an appeal from a district court final judgment in an
                action for dissolution of a Nevada Limited Liability Company.          Eighth

                Judicial District Court, Clark County; Nancy L. Allf, Judge.'
                             Respondent Robert White and appellant William Moore were
                50-percent managers and members of appellant Panel-It Building Systems,
                LLC, which was formed to construct and install a Sensitive Compartmented
                Information Facility (SCIF).    On September 30, 2019, White withdrew
                roughly $145,000 from Panel-It's account and resigned as Panel-It's co-
                manager.2 On October 10, 2019, White filed the underlying action asserting
                claims for (1) judicial dissolution of Panel-It and appointment of a receiver,
                and (2) an accounting of Panel-It's assets.    In response, Moore asserted




                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted.

                      2The  $145,000 represented 50 percent of the profits from the SCIF
                project that Panel-It had recently completed. Upon withdrawing the funds,
                White promptly placed them into his attorney's trust account.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                       various counterclaims, including (1) breach of fiduciary duty, (2) breach of
                                       contract, (3) conversion, and (4) civil RICO.
                                                    The district court appointed a receiver to wind up Panel-It's
                                       affairs.   Thereafter, the district court granted summary judgment on
                                       White's claim for judicial dissolution, reasoning there was no evidence to
                                       indicate that it was "reasonably practicable to carry on the business of
                                       [Panel-It] in conformity with the articles of organization or operating
                                       agreement."3 See NRS 86.495(1) (providing this standard for when a decree
                                       of dissolution for a Nevada LLC is appropriate). Afterward, the receiver
                                       submitted a final report to the district court indicating that, in order for
                                       Panel-It to pay its creditors and close out the business, White would need
                                       to return roughly $16,000 of the money he received from Panel-It, and
                                       Moore would need to return roughly S57,000 that he received.
                                                    Thereafter, the district court held a bench trial on the parties'
                                       remaining claims. Following the trial, the district court entered an order
                                       that adopted the receiver's findings with respect to White's claim for an
                                       accounting and that ruled against Moore on his counterclaims. The district
                                       court also found that Moore brought those counterclaims to harass White.
                                       Based on that finding, the district court entered a subsequent order
                                       awarding White roughly S178,000 in attorney fees under NRS 18.010(2)(b)




                                             3Moore does not identify anything in the record to suggest that he
                                       opposed summary judgment on the issue of dissolution. To the extent that
                                       he argues on appeal that dissolution was inappropriate, those arguments
                                       are waived. See Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981,
                                       983 (1981) (recognizing that this court need not consider arguments raised
                                       for the first time on appeal).




    SUPREME COURT
            OF
         NEVADA
                                                                             2
    (0) 1947A



'                   •;•   •4_2•••,.4
                and holding Moore liable for roughly $73,000 in costs relating to the
                receiver's services throughout the litigation.4
                              On appeal, Moore first contends that "the relief granted to
                White bears no relation to the claims or affirmative defenses presented by
                White." In this, Moore observes that the district court found him solely
                responsible for Panel-It's $37,800 warehouse lease and roughly $110,000 in
                "storage costs," which, according to Moore, "provided a backdoor to liability"
                for claims that White never pleaded.
                              We are not persuaded that the district court committed
                reversible error.    First, the district court's decision to hold Moore
                responsible for the warehouse lease and "storage costs" was not a "backdoor
                to liability," but rather was part and parcel of its adjudication of White's
                claims for dissolution and an accounting.         Second, substantial evidence

                supported the district court's findings that Moore should be responsible for
                those amounts. See Wells Fargo Bank, N.A. v. Radecki, 134 Nev. 619, 621,
                426 P.3d 593, 596 (2018) (reviewing a district court's factual findings
                following a bench trial for substantial evidence and its legal conclusions de
                novo); Weddell v. H20, Inc., 128 Nev. 94, 101, 271 P.3d 743, 748 (2012)
                ("Substantial evidence is evidence that a reasonable mind might accept as
                adequate to support a conclusion." (internal quotation marks omitted)).
                With regard to the warehouse lease, the district court relied on the
                receiver's report, which indicated that Moore used the warehouse for his




                      4 Thedistrict court ordered Moore and White to pay equal amounts for
                the receiver's services. The $73,000 represented the amount that White
                paid and for which he sought reimbursement from Moore.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 19479
                        personal affairs, as well as for conducting business for his other companies.
                        The receiver also indicated that Moore delayed trying to terminate the lease
                        even after Panel-It had completed the SCIF project and even though Panel-
                        It had no more projects. Accordingly, substantial evidence supports the
                        district court's decision to hold Moore responsible for the warehouse lease.
                        With regard to the "storage costs," the district court again relied on the
                        receiver's report, which indicated that the "storage costs" were actually
                        amounts that Moore withdrew from Panel-It to pay for a project (the 1212
                        Phase II Project) that was being undertaken by one of Moore's other

                        companies. Because neither Moore nor his company reimbursed Panel-It
                        for those "storage costs," substantial evidence supports the district court's
                        decision to hold Moore responsible for those costs.5
                                    Moore next contends that the district court erred in ruling
                        against him for his breach-of-fiduciary-duty, breach-of-contract, and
                        conversion counterclaims. In particular, Moore contends that the district

                        court's basis for ruling against him on those claims was a finding that he
                        anticipatorily repudiated Panel-It's Operating Agreement even though
                        White never raised anticipatory repudiation as an affirmative defense. Cf.
                        Whealon v. Sterling, 121 Nev. 662, 665-66, 119 P.3d 1241, 1244 (2005) ("An
                        affirmative defense not raised in the pleadings is ordinarily deemed waived,
                        unless the opposing party is given reasonable notice and an opportunity to
                        respond." (internal quotation marks omitted)). We are not persuaded that


                              5Moore  also appears to argue that his decision to use Panel-It's funds
                        for the 1212 Phase II Project was protected by the business judgment rule.
                        To the extent this argument is cogent, we conclude that it does not warrant
                        reversal.




SUPREME COURT
        OF
     NEVADA                                                  4
(0) I947A    <45Decz,
                this argument demonstrates reversible error on the district court's part
                because the district court also found that Moore did not suffer any damages
                in light of White's withdrawal, namely: "Mr. Moore's damages cannot be the
                $144,908 because that sum was accounted for as a draw and an adjustment

                to Mr. White's capital account. (Ex. 72). And, those funds were Panel-It
                funds, not Mr. Moore's." In other words, Moore obtained the relief he was
                seeking in his three above-mentioned claims by virtue of White's
                withdrawal being accounted for in Panel-It's dissolution.6 Accordingly, we
                need not address whether the district court erroneously applied the doctrine
                of anticipatory repudiation.7   See Saavedra-Sandoval v. Wal-Mart Stores,
                Inc., 126 Nev. 592, 599, 245 P.3d 1198, 1202 (2010) (recognizing that this
                court may affirm the district court on any ground supported by the record).




                      6Moore  alleged additional damages with respect to his breach-of-
                contract counterclaim in the form of excess salary that White allegedly paid
                himself. However, those alleged damages are unrelated to the anticipatory
                repudiation issue, and Moore does not otherwise address those damages on
                appeal.
                      7 To the extent that Moore has suggested that Panel-It would have
                remained a viable business absent White's withdrawal, Moore has not
                identified any evidence in the record to indicate that he raised that as an
                argument in district court, much less that he supported any such argument
                with evidence of damages he or Panel-It incurred as a result of White's
                withdrawal beyond the warehouse lease and "storage costs" discussed
                above. See NRAP 28(a)(10)(A) (requiring a brief to contain "citations to the
                authorities and parts of the record on which the appellant relies"); Edwards
                v. Ernperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38
                (2006) (observing that it is an appellant's responsibility to present cogent
                arguments supported by salient authority).




SUPREME COURT
        OF
     NEVADA
                                                     5
tO1 I947A
                               Moore next contends that the district court abused its discretion
                   in awarding attorney fees under NRS 18.010(2)(b). See Bobby Berosini, Ltd.
                   v. People for the Ethical Treatrnent of Anirnals, 114 Nev. 1348, 1354, 971
                   P.2d 383, 387 (1998) (reviewing a district court's decision to award attorney
                   fees under NRS 18.010(2)(b) for an abuse of discretion); see also NRCP
                   18.010(2)(b) (authorizing an award of attorney fees if the court finds that a
                   claim is "brought or maintained without reasonable ground or to harass the
                   prevailing party"). In particular, Moore contends that his counterclaims
                   were brought with reasonable grounds because they survived summary
                   judgment. However, the district court found that the counterclaims were
                   brought to harass White because (1) Moore also sued White's sons without
                   a factual or legal basis; (2) Moore dismissed various counterclaims on the
                   eve of trial, including the civil RICO counterclaim, "which required an
                   extensive amount of time, legal research, discovery, and preparation of
                   witnesses for trial"; and (3) Moore provided no evidence that he suffered any
                   damages. Moore does not meaningfully address these findings, other than
                   to suggest that he did not "maintain" the counterclaims against White's
                   sons or the civil RICO counterclaim because they did not go to trial. We are
                   not persuaded by this argument, as it has no basis in NRS 18.010(2)(b)'s
                   plain language ("brought or maintained . . . to harass" (emphasis added))
                   and ignores the district court's third finding. Accordingly, we affirm the
                   district court's award of attorney fees.
                               Moore finally makes an array of arguments regarding the
                   district court's award of costs relating to payments White made for the
                   receiver's work. However, in district court, Moore did not file a motion to
                   retax in response to White's memorandum of costs, so these arguments are




SUPREME COURT
       OF
    NEVADA
                                                         6
(0) I94.7A ..40P
                waived.8     Sheehan & Sheehan v. Nelson Malley & Co., 121 Nev. 481, 493,
                117 P.3d 219, 227 (2005) (recognizing that when a party fails to file a motion
                to retax, the party waives appellate review of any issue that should have
                been included in such a motion). Consistent with the foregoing, we
                              ORDER the judgment of the district court AFFIRMED.9




                                          arraguirre


                                            J.                                         Sr.J.
                Cadish


                cc:   Hon. Nancy L. Allf, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Argentum Law
                      Jerimy Kirschner & Associates, P.C.
                      Marquis Aurbach Coffing
                      Eighth District Court Clerk

                      81n his reply brief, Moore observes that he opposed White's requested
                costs in a July 29, 2021, filing that was primarily directed at opposing a
                separate motion that White had filed. However, in its August 5, 2021, order
                awarding costs, the district court specifically stated that "a timely motion
                to retax costs was not filed" in response to White's July 15, 2021,
                memorandum of costs, which was served on Moore that same day. Cf. NRS
                18.110(4) (requiring a party who wishes to oppose a memorandum of costs
                to file a motion to retax "[w]ithin 3 days after service of a copy of the
                memorandum"). Consequently, we are not persuaded that the district court
                committed reversible error in disregarding any arguments Moore made in
                his July 29, 2021, filing.

                      9The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.




SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A